    9:20-cv-03011-JD-MHC              Date Filed 08/05/21     Entry Number 38         Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   GREENWOOD DIVISION

Larry D. Frye,                                 )            Case No.: 9:20-cv-03011-JD-MHC
                                               )
                         Plaintiff,            )
                                               )
                   vs.                         )                OPINION & ORDER
                                               )
United States of America,                      )
                                               )
                         Defendant.            )
                                               )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Molly H. Cherry (“Report and Recommendation” or “Report”), made in accordance

with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2) of the District of South Carolina. 1

Plaintiff Larry D. Frye (“Frye” or “Plaintiff”) was previously incarcerated at the FCI in Edgefield,

South Carolina, during all times relevant to the Amended Complaint. Plaintiff filed suit against

the United States of America (“Defendant” or “United States”) and alleged in Count One of his

Amended Complaint, pursuant to the Federal Tort Claims Act (“FTCA”), that medical staff at FCI

Edgefield were negligent and breached the applicable standard of care with respect to the medical

care provided to him. In Count Two, Plaintiff alleges that Defendant failed to provide him

necessary medical services which “deprived Plaintiff of his right to be free from cruel and unusual

punishment as guaranteed by the Eighth Amendment.” (DE 28, p. 10.) Plaintiff seeks to recover

a judgment against the Defendant, as to Counts One and Two, in the form of compensatory


1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1
    9:20-cv-03011-JD-MHC            Date Filed 08/05/21       Entry Number 38         Page 2 of 3




damages totaling no less than $600,000, plus attorneys’ fees and costs (DE 1-1.) Defendant moved

to dismiss Count Two, and any other constitutional claims presented in Plaintiff’s Amended

Complaint, pursuant to Rules 12(b)(1) and (6) of the Federal Rules of Civil Procedure. Plaintiff

did not oppose Defendant’s Partial Motion to Dismiss the Amended Complaint.

        On June 22, 2021, the Magistrate Judge issued a Report and Recommendation,

recommending that the United States’ Partial Motion to Dismiss be granted because the doctrine

of sovereign immunity shields the United States from suit absent its consent and any assertions by

Plaintiff of constitutional violations are not cognizable under the FTCA. (DE 34.)

        The Plaintiff filed no objections to the Report and Recommendation. In the absence of

objections to the Report and Recommendation, this Court is not required to give any explanation

for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The

Court must “only satisfy itself that there is no clear error on the face of the record in order to accept

the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). After a thorough review of the Report and Recommendation and the record in this case,

the Court adopts the Report and Recommendation and incorporates it herein.

        It is, therefore, ORDERED that the United States’ Partial Motion to Dismiss the Amended

Complaint (DE 32) is granted; and accordingly, the Court dismisses Count Two of the Amended

Complaint and any other constitutional claims presented in the Plaintiff’s Amended Complaint

with prejudice.

        IT IS SO ORDERED.

                                                                _____________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
August 4, 2021


                                                   2
   9:20-cv-03011-JD-MHC           Date Filed 08/05/21       Entry Number 38        Page 3 of 3




                              NOTICE OF RIGHT TO APPEAL
       Plaintiff is hereby notified that he has the right to appeal this order within sixty (60) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
